FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            August 20, 2014
                                   TENTH CIRCUIT
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court


 RICK G. STALLINGS,

        Petitioner - Appellant,

 v.                                                           No. 14-2071
                                                   (D.C. No. 1:13-CV-00596-WJ-CG)
 GERMAN FRANCO, Warden; GARY K.                                (D. N.M.)
 KING, New Mexico Attorney General,

        Respondents - Appellees.




            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, McKAY, and MATHESON, Circuit Judges.



       Plaintiff Rick Stallings, a New Mexico prisoner, filed an application for relief

under 28 U.S.C. § 2254 in the United States District Court for the District of New

Mexico. He raised three claims: (1) violation of the Interstate Agreement on Detainers

Act (IADA); (2) illegal transportation from Colorado to New Mexico, in violation of his

due-process rights; and (3) denial of pro se status and access to legal materials. The

district court denied his claims. Plaintiff now seeks a certificate of appealability (COA)
from this court to pursue an appeal. See 28 U.S.C. § 2253(c)(1)(A) (requiring a COA to

appeal denial of § 2254 application). We deny a COA and dismiss the appeal.

I.     BACKGROUND

       In 2005 Plaintiff was charged with receiving or transferring a stolen motor vehicle

in New Mexico. He did not appear for his pretrial conference, but he was arrested in

Colorado shortly thereafter for a similar offense and was prosecuted and sentenced there.

While serving his sentence in Colorado, he was extradited to New Mexico in 2007 for a

pretrial conference in the motor-vehicle case. While in New Mexico, he escaped from

the San Juan County Detention Center. He was apprehended eight days later in

Colorado, where he pleaded guilty to a Colorado charge of attempted escape. He was

paroled by the Colorado Department of Corrections and was taken into custody by New

Mexico authorities on July 26, 2011. On February 14, 2012, Plaintiff signed a plea

agreement and pleaded guilty to receiving or transferring a stolen vehicle, larceny,

receiving stolen property over $500, and escape or attempt to escape from jail. He was

sentenced to five-and-a-half years’ imprisonment.

       Plaintiff appealed to the New Mexico Court of Appeals, arguing that Colorado

violated the IADA when it extradited him to New Mexico and that he had not been

allowed to represent himself pro se. The court held that in his plea agreement he had

waived his right to appeal except on jurisdictional grounds and the grounds for his appeal

were not jurisdictional, so it affirmed his judgment and sentence. He unsuccessfully

petitioned for a writ of certiorari from the New Mexico Supreme Court.
                                             2
       On June 27, 2013, Plaintiff filed a pro se application for relief under § 2254,

arguing (1) that the IADA was violated when he was not allowed to return to New

Mexico to face charges while he was serving his sentence in Colorado, (2) that his

transfer from Colorado to New Mexico in July 2011 was illegal and violated his due-

process rights, and (3) that he was improperly denied his right to represent himself and

obtain access to legal materials in his pro se capacity. The district court denied relief

because violations of the IADA alone do not state a claim on which habeas relief can be

granted; there was no evidence that the IADA, Plaintiff’s parole agreement in Colorado,

or due process were violated by his transfer to New Mexico authorities; and Plaintiff did

not make a clear and unequivocal request to represent himself at trial.

II.    DISCUSSION

       A COA will issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

demonstration that . . . includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other

words, the applicant must show that the district court’s resolution of the constitutional

claim was either “debatable or wrong.” Id.

       Plaintiff first argues that Colorado violated his rights under the IADA because it

would not extradite him to New Mexico to face the charges there while he was
                                              3
incarcerated in Colorado. The district court ruled that there was no IADA violation. But

even if there was a violation, Plaintiff has not sufficiently alleged a claim on which we

could grant habeas relief. “[R]ights created by the [IADA] are statutory, not

fundamental, constitutional, or jurisdictional in nature,” and “only special circumstances

permit collateral attack for violations of the [IADA].” Knox v. Wyo. Dep’t of Corr. State

Penitentiary Warden, 34 F.3d 964, 967 (10th Cir. 1994) (internal quotation marks

omitted). Plaintiff has not alleged “any prejudicial error that qualifies as a fundamental

defect which inherently results in a complete miscarriage of justice, or an omission

inconsistent with the rudimentary demands of fair procedure.” Id. at 968 (brackets and

internal quotation marks omitted). Without such an allegation, he has no claim that

would support relief.

       Plaintiff also argues that his transfer from Colorado to New Mexico was illegal.

He states that even if he waived any challenge to extradition when he signed his parole

agreement, his parole “was not to begin until July 27, 2011” and he was extradited “the

day before on 7-26-2011.” Aplt. Br. at 2. But the parole agreement stated that upon

release, Plaintiff would “go directly to New Mexico Detainers . . . as designated by the

Board of Parole.” R. at 152. The district court found that this was separate from the

provision in the agreement that he waived extradition to the State of Colorado during his

term of parole. And even if Plaintiff were able to show that his transfer to New Mexico

was a violation of his parole agreement, he fails to describe a constitutional violation that

would entitle him to habeas relief. See Davis v. Workman, 695 F.3d 1060, 1078 (10th
                                              4
Cir. 2012) (“[E]ven if the state rule was violated, Defendant cannot obtain relief on that

ground under § 2254, which limits review to claims based on federal law.”).

       Plaintiff’s third claim is that he repeatedly requested to proceed pro se in the New

Mexico trial court and that the court’s refusal to allow him to do so was a violation of his

Sixth Amendment right to self-representation. “To invoke this right, however, a

defendant must clearly and unequivocally assert his intention to represent himself, and

must do so in a timely manner.” United States v. Callwood, 66 F.3d 1110, 1113 (10th

Cir. 1995) (citations omitted). “The reason that a defendant must make an unequivocal

demand for self-representation is that otherwise convicted criminals would be given a

ready tool with which to upset adverse verdicts after trials at which they had been

represented by counsel.” United States v. Treff, 924 F.2d 975, 979 (10th Cir. 1991)

(internal quotation marks omitted). The district court correctly concluded that Plaintiff

did not make a clear and unequivocal demand for self-representation. He submitted a

“Request to Proceed Pro-Se,” but in this document he stated, “Would your Honor please

consider appointing anyone outside the Public Defender’s office to represent me on [one

of his cases]? And would your Honor please consider allowing me to go pro-se on [the

escape case].” R. at 54–55. He later submitted another pro se motion, in which he asked

that the three non-escape cases against him be tried first so that he could “gain knowledge

and experience from the 3 trials from the 2005 case, to where [he] could properly

represent [himself] on the escape case.” Id. at 60. He also submitted a motion in which

he stated again that he wanted to proceed pro se, but he wrote, “Although I did ask to go
                                             5
pro-se, I am not prepared at this time for trial, because I do not know the rules and

procedures to a New Mexico jury trial.” Id. at 61.

       At best, these pleadings add up to a request for conditional or hybrid

representation. But “there is no right to a hybrid representation.” Callwood, 66 F.3d at

1114 (internal quotation marks omitted). And if we interpret them as a conditional

request to proceed pro se, the request never matured because the escape charge was set

for trial first. Of course, if Plaintiff could not proceed pro se, he had no right to access

legal materials.

   No reasonable jurist would debate the district court’s rulings on any of Plaintiff’s

arguments.

III.   CONCLUSION

       We DENY the application for a COA and DISMISS the appeal.

                                            ENTERED FOR THE COURT


                                            Harris L Hartz
                                            Circuit Judge




                                               6